DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Richard M. Klein (Reg. no. 33,000) on 1/12/2021.
	The following changes have been made to the subject application:
	Claim 7:
	Line 5 “the first node” has been changed to –the first node--.
	Claim 19:
	Line 30, “the first node” has been changed to –the first node--.
	Claim 20:
	Lines 6-7, “a ninth transistor”, “an eleventh transistor” and “a twelfth transistor” have been changed to --the ninth transistor--, --the eleventh transistor--, and --the twelfth transistor--.
	Claim 21:
	Line 2, “the first scanning input terminal” has been changed to --a first scanning input terminal--.
.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 1/7/2021 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest the second reset circuit is connected to the second scanning input terminal, the first scanning output terminal and a second power source terminal providing the second level respectively, and configured to provide the second level to the first scanning output terminal when a signal from the second scanning input terminal is at the first level as called for in claims 1 and 24; providing the first scanning signal at the second level to the first scanning input terminal and providing a second clock signal at the second level to the shift register unit, to enable a signal at the first scanning output terminal to switch to the second level from the first level; and providing the second scanning signal at the second level to the second scanning input terminal and providing a first clock signal and the second clock signal at the second level to the shift register unit, to enable a signal at the second scanning output terminal to switch to the second level from the first level as called for in claim 21.  Therefore, claims 1, 3-7, 16-21 and 23-28 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        1/12/2021